*629In re Liner, Cynthia; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. K, No. 98-10418; to the Court of Appeal, Fourth Circuit, No. 99-C-1065.
Granted. The case is remanded to the trial court to allow plaintiff fifteen days from the finality of this action to amend her petition to plead the unconstitutionality of the statutes at issue. In default of such amendment, plaintiffs suit is dismissed. If the plaintiff elects to amend, the district court shall conduct proceedings according to law and consistent with the views expressed in Daniel J. Boutte, et al. v. Jefferson Parish Hospital Service District et al., 99-C-2402 (La.4/11/2000), 759 So.2d 45 Otherwise denied.
KIMBALL, J., not on panel.